DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
STATUS OF CLAIMS
Claims 1–20 are pending in this application.
Claims 1 is amended.
 RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 21, 2021.
In view of amendments filed on December 21, 2021 to the title, the objection to the specification is withdrawn.
Applicant’s Reply (December 21, 2021) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments.  Further Applicant’s Arguments/Remarks with respect to independent claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Fujii et al. (2017/0208196)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 9, 10, 13–18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2013/0222836 A1 “Kakegawa” in view of JP 2015-091039 to Fujita, as evidenced by the English language machine translation of Fujita (hereinafter referred to as ‘English language machine translation of Fujita’) and further in view of US Patent Application Publication 2017/0208196 A1 Fujii et al. (hereinafter referred to as “Fujii”). 
Note that ‘English language machine translation of Fujita’ is provided by Applicant in the February 02, 2021 Information Disclosure Statement (IDS).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2013/0222836 A1 “Kakegawa” in view of JP 2015-091039 to Fujita, as evidenced by the English language machine translation of Fujita (hereinafter referred to as ‘English language machine translation of Fujita’) further in view of US Patent Application Publication 2017/0208196 A1 Fujii et al. (hereinafter referred to as “Fujii”) as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0208296 A1 “Yoshida”.
With respect to claim 1, Kakegawa discloses an information processing (¶ [0065]; Fig. 5 – MFD apparatus 50) apparatus comprising: 
a processor (¶ [0065]; Fig. 5 – controller 52) configured to 
in a case where data to be transmitted includes one or more items to be protected (¶ [0107]; Fig. 7 – step S72; checked whether the document requested to be sent is a confidential document (step S101). If it has previously been determined (in S72 of FIG. 7) that the document contains proprietary or confidential information (i.e., a confidential document)), present in an operation screen regarding data transmission an image indicating inclusion of the one or more information items to be protected (¶ [0107]; Fig. 16 – wherein a confirmation message is displayed to the user through a user interface, similar to one shown in FIG. 16, requesting confirmation to proceed from the user (step S102A). If the user does not confirm the output operation, the output operation is terminated (step S102A, NO)), and 
in response to transmission operation, present a warning if the transmission operation is performed while the image is presented (¶ [0110 and 0111]; Fig. 16 and Fig. 17 – wherein if it is determined that the specified destination is not a secure location (step S104, NO), it is further checked whether the specified destination is within a secure domain (step S105). For example, such a destination would include email addresses having the official company domain name (e.g., @ricoh-usa.com). If it is further determined that the specified destination is not within a secure domain (step S105, NO), a warning message is displayed to the user through the user interface).
However, Kakegawa fails to explicitly disclose terminate presentation of the image in response to the one or more information items to be protected being excluded by a user operation.
English language machine translation of Fujita, working in the same field of endeavor, recognizes this problem and teaches terminate presentation of the image in response to the one or more information items to be protected being excluded by a user operation (¶ [0023–0027 and 0043]; wherein as a result of the warning display, if the user determines that there is no problem in the contents of the job as it is, and the execution instruction is given as it is (NO in Step S 9), the process proceeds to Step S 4. On the other hand, as a result of the warning display, it is determined that the user includes a mistake in the job content. When the job content is modified and an instruction to execute the job is issued (YES in Step S 9), the main control unit 17 returns the process to Step S 1, causes the job history storage unit 16 A to store the job information of the job again, and executes the processing from Step S 2 and the subsequent steps again […] wherein In step S 35, the main control unit 17 ′ determines whether or not the job setting has been modified. If it is not modified (if NO), the process proceeds to step S 36, and if it is corrected (YES), the process returns to step S 33. Note that, when the process returns to Step S 33, if the job being set does not satisfy the condition of the warning job, the display control unit 17 ends the warning display).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kakegawa to terminate presentation of the image in response to the one or more information items to be protected being excluded by a user operation as taught by English language machine translation of Fujita since doing so would have predictably and advantageously allows to prevent a job which may include a setting error is processed (see at least English language machine translation of Fujita, ¶ [0002]).  
However, neither Kakegawa nor English language machine translation of Fujita appears to explicitly disclose wherein the operation screen includes an execution-start image which, when pressed, starts execution of the data transmission, and the image is superimposed on the execution-start image and user’s transmission operation processing the execution-start image. 
Fujii working in the same field of endeavor, recognizes this problem and teaches wherein the operation screen includes an execution-start image (Fig. 5A–5D, Fig. 6A and 6B, Fig. 7A and 7B and Fig. 11A-11E – element 511e start button) which, when pressed, starts execution of the data transmission (Para [0032]; wherein the start button 511e is a button which receives the print start instruction. In a case where it is detected that the start button 511e is tapped, the control unit 10 performs a copy process based on the setting content of each setting item), and the image is superimposed on the execution-start image (¶ [0057 and 0078]; Fig. 6B – element 511e; wherein the start button 511e in the case where the "non-existence of margin" is set. Specifically, although an image which indicates a picture is displayed on the start button instead of the mark m1 […] wherein in a case where a picture is set as the document type, a figure indicative of a picture is displayed instead of the rectangular section indicative of the document) and user’s transmission operation processing the execution-start image (¶ [0032 and 0082]; wherein the start button 511e is a button which receives the execute instruction from the user).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kakegawa in view of  English language machine translation of Fujita to apply operation screen includes an execution-start image which, when pressed, starts execution of the data transmission, and the image is superimposed on the execution-start image and user’s transmission operation processing the execution-start image as taught Fujii since doing so would have predictably and advantageously allows the user recognize the setting content (e.g., chromatic/achromatic, density, copies, single/double side, allocation, binding, or the like or combination thereof) that has been set or selected according to the situation (see at least Fujii, ¶ [0010 and 0011]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Kakegawa discloses wherein the processor is configured to refrain from transmitting the data while the data includes the one or more information items to be protected (¶ [0107 and 0108]; Fig. 10A – see at least step S103B; wherein the output operation is requested (step S100, YES), it is then checked whether the document requested to be sent is a confidential document (step S101). If it has previously been determined (in S72 of FIG. 7) that the document contains proprietary or confidential information (i.e., a confidential document) (step S101, YES), a confirmation message is displayed to the user through a user interface, similar to one shown in FIG. 16, requesting confirmation to proceed from the user (step S102A). If the user does not confirm the output operation, the output operation is terminated (step S102A, NO). If the output operation is confirmed by the user (step S102B, YES), then it is further checked whether the user has access to the scanned document by accessing the user access table (step S103A). If it is determined that the user does not have access to the scanned document, the output operation is terminated (step S103B, NO)).
With respect to claim 9, which claim 1 is incorporated, Kakegawa discloses wherein the processor is configured to refrain from presenting the image in a case where data for which a warning has been presented before is transmitted (¶ [0109]; wherein If the user does have access to the scanned document (step S103B, YES), it is further determined whether the specified destination is a secure location (step S104). A secure location can include, for example, hard drives or e-mails addresses of recipients who already have access to the scanned document according to the user access table, email addresses that are on the safe-list, or destinations within the local network {Interpretation: if the user have access to the scanned document and it is further determined whether the specified destination is a secure location, the warning screen is not displayed}).
With respect to claims 10 and 13–16, the proposed combination of Kakegawa in view of English language machine translation of Fujita and further in view of Fujii, explained in the rejection of device claim 9 renders obvious the steps of the device of claims 10 and 13-16, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 9 is equally applicable to claims 10 and 13–16.
With respect to claim 17, which claim 1 is incorporated, Kakegawa fails to explicitly disclose automatically perform processing regarding transmission of the data in a case where no operation is performed for a fixed amount of time after the warning is presented.
However, English language machine translation of Fujita, working in the same field of endeavor, recognizes this problem and teaches automatically perform processing regarding transmission of the data in a case where no operation is performed for a fixed amount of time after the warning is presented (¶ [0028–0030]; wherein determined whether or not the difference between the execution instruction time of the new job and the execution instruction time of the previous job is equal to or less than a predetermined time (Step S 12). If it is not more than a predetermined time (NO in Step S 13), the process ends, and if it is less than a predetermined time (YES in Step S 13), the warning target determination unit 17 a refers to the job history storage unit 16 a and determines whether the user is the same between the new job and the previous job (Step S 13). If the user is not the same (NO in step S 14), and if the user is identical (YES in step S 14), the warning target determination unit 17 a refers to the job history storage unit 16 a and determines whether the job type is the same between the new job and the previous job (step S 14). When the job type is not the same (NO in Step S 15), the process ends, and if the job type is the same (YES in Step S 15), the warning target determination unit 17 a refers to the job history storage unit 16 a and determines whether the number of copies is equal between the new job and the previous job (Step S 15). If the number of copies is equal (YES), the process proceeds to Step S 17, and if the number of copies is not equal).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kakegawa to automatically perform processing regarding transmission of the data in a case where no operation is performed for a fixed amount of time after the warning is presented as taught by English language machine translation of Fujita since doing so would have predictably and advantageously allows to prevent a job which may include a setting error is processed (see at least English language machine translation of Fujita, ¶ [0002]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 18, the proposed combination of Kakegawa in view of English language machine translation of Fujita and further in view of Fujii, explained in the rejection of device claim 17 renders obvious the steps of the device of claim 18, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 17 is equally applicable to claim 18.
With respect to claim 20, which claim 17 is incorporated, Kakegawa fails to explicitly disclose designate a period of different length as the fixed amount of time in accordance with a current time period.
However, English language machine translation of Fujita, working in the same field of endeavor, recognizes this problem and teaches designate a period of different length as the fixed amount of time in accordance with a current time period (¶ [0021–0023 and 0028–0030]; wherein the user and the job type which have been instructed to be executed in 2 consecutive jobs are the same as in the job of job number 3,4 in the job history table T in FIG. 2. When the difference in execution instruction time is within a predetermined time and only one of the other setting items is different, it is determined that the job is the same as the user and the job type of the 2 jobs for the subsequent job as the condition of the warning job. For example, the predetermined time may be stored in advance in the storage unit 16 and may be different for each job type. The warning condition storage unit 16 b stores information indicating the condition of the warning job determined by the warning target determination unit 17a. In an example of the job history table T shown in FIG. 2, a set of the user "Fujida" and the job type "FAX transmission" is stored as information indicating the condition of the warning job. The instruction condition matching determination unit 17b is a condition matching determination unit that determines whether or not the job satisfies the condition of the warning job determined by the warning target determination unit 17 a, and performs the determination on the job before the completion of the processing of the job when an instruction to execute a job is issued from the user via the operation display unit 11).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kakegawa to designate a period of different length as the fixed amount of time in accordance with a current time period as taught by English language machine translation of Fujita since doing so would have predictably and advantageously allows to prevent a job which may include a setting error is processed (see at least English language machine translation of Fujita, ¶ [0002]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2013/0222836 A1 “Kakegawa” in view of JP 2015-091039 to Fujita, as evidenced by the English language machine translation of Fujita (hereinafter referred to as ‘English language machine translation of Fujita’) further in view of US Patent Application Publication 2017/0208196 A1 Fujii et al. (hereinafter referred to as “Fujii”) as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0208296 A1 “Yoshida”.
With respect to claim 5, which claim 1 is incorporated, Kakegawa discloses the data to be transmitted includes one or more items to be protected (¶ [0107]; Fig. 7 – step S72; checked whether the document requested to be sent is a confidential document (step S101). If it has previously been determined (in S72 of FIG. 7) that the document contains proprietary or confidential information (i.e., a confidential document)), present in an operation screen regarding data transmission an image indicating inclusion of the one or more information items to be protected (Para [0107]; Fig. 16 – wherein a confirmation message is displayed to the user through a user interface, similar to one shown in FIG. 16, requesting confirmation to proceed from the user (step S102A). If the user does not confirm the output operation, the output operation is terminated (step S102A, NO)).
However, neither Kakegawa, English language machine translation of Fujita nor Fujii appears to disclose wherein in response to a specific operation being performed, the processor is configured to present a list of the one or more information items to be protected and accept an operation to remove the one or more information items to be protected.
Yoshida, working in the same field of endeavor, recognizes this problem and teaches wherein in response to a specific operation being performed, the processor is configured to present a list of the one or more information items to be protected and accept an operation to remove the one or more information items to be protected (¶ [0088–0093]; Fig. 7 and Fig. 12; user interface screen regarding settings items for the scan operation. This user interface screen UG3 contains a warning about settings that are prohibited from being combined. Specifically, a warning expressed by a character string that reads "A combination of settings "JPEG" and "monochrome binary" is prohibited. Change either one of them" is included in the upper portion of the user interface screen UG3. Thus, the user interface screen UG3 is also referred to as a warning display screen. In this way, the user is informed in real time of the fact that a combination of the settings, "color setting=monochrome binary" and "file format=JPEG", is prohibited from being combined. In other words, the display control unit 13 acquires, via the "cookie", the fact that two or more settings that are prohibited from being combined are included in the current settings, and updates the user interface screen UG. If the operator has acquired through visual recognition of the screen UG3 that the settings are prohibited from being combined, the operator is capable of performing resetting using the screen UG3. For example, if the operator presses the color setting button BN2, a popup menu is displayed and another option such as "gray scale" can be selected using the popup menu. Also, in according with this change of the setting, the content of the cookie in the cookie storage unit 23 is changed (updated). Note that because the user interface screen UG3 is a setting screen for resetting, it is also referred to as a resetting screen (or setting screen)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kakegawa in view of English (see at least Yoshida, ¶ [0102]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, the proposed combination of Kakegawa in view of English language machine translation of Fujita, further in view of Fujii and further in view of Yoshida, explained in the rejection of device claim 5 renders obvious the steps of the device of claim 6, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 5 is equally applicable to claim 6.
Summary
Claims 1, 2, 5, 6, 9, 10, 13–18 and 20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
   ALLOWABLE SUBJECT MATTER
Claims 3, 4, 7, 8, 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 4, 7, 8, 11, 12 and 19 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor is configured to present the number of the one or more information items to be protected included in the data and if the user operation causes a change in the one or more 
In regard to claims 7 and 11, claims 7 and 11 depends on objected claim 3. Therefore, by virtue of their dependency, claims 7 and 11 are also indicated as objected subject matter. 
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor is configured to present the number of the one or more information items to be protected included in the data and if the user operation causes a change in the one or more information items to be protected, update presentation to indicate the number of the one or more information items to be protected after the change.”
In regard to claims 8 and 12, claims 8 and 12 depends on objected claim 4. Therefore, by virtue of their dependency, claims 8 and 12 are also indicated as objected subject matter. 
In regard to claim 19, when considering claim 19 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor is configured to designate a period of different length as the fixed amount of time in accordance with a position of the information processing apparatus.”
 ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kirihara et al. (2018/0097946)
Describes a processing apparatus includes: a processing unit that performs plural predetermined processes; a display unit; a creation unit that creates a first process receiving portion and a second process receiving portion, each of which receives an instruction to any one of the plural predetermined processes on the display unit; and an execution portion that executes the process, in a case where the instruction is received by the first process receiving portion, after receiving the instruction again, whereas, in a case where the instruction is received by the second process receiving portion, the execution portion executing the process without receiving the instruction again. 
Yamada (2017/0272594)
Describes an image processing apparatus includes a display unit configured to display a setting screen of a job for performing setting of a plurality of setting items related to the job, a memory that stores setting values of the setting items related to the set job in accordance with logout of a user who has logged in to the image processing 

Describes a processing apparatus and a processing method capable of, in creating a process receiving portion, creating a process receiving portion that performs an execution operation of a process in accordance with a purpose of a user, compared to a case where it is only possible to select a single kind of operation when an instruction of a process is received. 

Table 1
   CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672